Citation Nr: 0212052	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.

(The issue of entitlement to service connection for a back 
disorder will be addressed in a later decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO determined that new and material 
evidence adequate to reopen the claim for a back disorder had 
not been submitted.

In regard to the issue of service connection for a back 
disability additional development will be necessary.  
Recently published regulations, effective February 22, 2002, 
permit the Board to obtain evidence without remanding.  See 
67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (to be codified at 
38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).  When the 
development is completed and the veteran has had opportunity 
to respond, the Board will prepare a separate decision 
addressing this issue.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  A


FINDINGS OF FACT

1.  In a July 1984 decision the Board denied service 
connection for a back disorder.  The 1984 Board decision is 
final.

2.  The medical evidence submitted subsequent to the July 
1984 Board decision, specifically the opinions of Drs. 
Albracht and Rimmer and the December 2000 VA examination, 
when viewed in conjunction with the evidence previously of 
record is not cumulative and bears directly and substantially 
upon the specific matter under consideration.  

CONCLUSION OF LAW

The July 1984 Board decision denying entitlement to service 
connection for a back disorder is final, new and material 
evidence has been submitted, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156, 
20.1100 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The relevant evidence of record at the time of the July 1984 
Board decision is described below.

The veteran's service medical records contain no complaints 
or findings suggestive of a back disability.  In addition, 
the separation examination report of October 1969 reveals 
normal findings regarding the veteran's back.  

A few days after his separation from service the veteran 
filed a claim for VA disability benefits mentioning a back or 
kidney condition.  He stated that he had had severe low back 
pain a few days prior to discharge but had not been to sick 
call.  He stated that he had thought the pain would clear up 
but it had not.  

A VA examination was conducted in November 1969.  The 
examination report indicates that the veteran reported having 
back pain that started about two months ago and seemed to 
come and go.  He had been examined by his family doctor and 
underwent X-rays.  He had no history of injury and no 
radiation of pain.  Examination of the musculoskeletal system 
revealed no findings of disease or injuries.  X-rays of the 
lumbar spine showed no abnormalities.  There was normal 
alignment and spacing and no evidence of arthritic change.  
His sacroiliac joints were normal.  The clinical diagnosis 
was back condition not found. 

In 1983 the veteran submitted a copy of a private physician's 
1970 treatment records showing in February 1970 the veteran 
reported that about six months earlier, while in the service 
and overseas, he had awakened with a sore spot in his back.  
The pain occurred on and off.  It was noted that he did a lot 
of lifting in the Navy.  X-rays that had been taken at a 
private hospital were noted to be normal.  Following an 
examination of the back, the impression was chronic low back 
strain.

A private physician, L. Finney, M.D., in a September 1971 
statement, noted that the veteran was examined at his office 
in August 1971 and that he had previously been seen by other 
physicians and some chiropractors because of back trouble.  
The veteran stated that the problem had started two years 
earlier when he had awakened with severe back pain.  Since 
that time he had had recurrent sharp low back pain that 
started in the middle and would spread primarily to the right 
and if he attempted to lift his leg.  A neurological 
evaluation found no abnormalities.  It was reported that 
there was "undue" tenderness, bilaterally, in the infra-
iliac crest gluteal region where muscles insert into the 
iliac bone.  Dr. Finney felt that the veteran probably had a 
psycho-physiological musculoskeletal pain syndrome and placed 
him on Maaolate tablets.  

In December 1983 the veteran and his wife appeared at a 
personal hearing at the RO.  The veteran testified that a few 
weeks before he was to be "discharged" from Vietnam he 
injured his back from lifting the battery in a boat and 
thought it was just a pulled muscle that would resolve.  
Hearing Transcript (Tr.), p. 2.  He testified that he 
reported to sick bay, was given some muscle relaxants, and 
sought no further treatment during service.  Tr., p. 2.  
Approximately one month after discharge from the service he 
was given a complete physical and the examiner could find 
nothing wrong with his back.  Tr., p. 3.  He testified that 
subsequent to the VA examination he sought medical treatment 
from various clinicians on a fairly consistent basis because 
the pain had become "so acute."  He stated that some of the 
doctors he had seen were now deceased.  Tr., p. 4.  The 
doctors could not agree on a diagnosis and some said the 
problem was due to one leg being shorter than the other.  Id.   
Recently he sought help from Dr. Albracht, a chiropractor.  
Tr., p. 5.  

The veteran's wife testified that she had known the veteran 
for approximately eighteen years.  She recalled that while 
the veteran was still in service, he complained about his 
lower back being real sore.  Tr. pp. 2-3.  

Evidence received subsequent to the July 1984 Board decision 
includes the following:

A September 1995 report of the High Plains Baptist Hospital 
prepared by C. Rimmer, M.D., shows the veteran was 
hospitalized with a ruptured disk at L4-5, bilaterally, a 
herniated nucleus pulposus at L5-S1, bilaterally and 
sciatica.  He underwent a laminotomy, facetectomy and 
foraminotomy at L4-5 and L5-S1.  It was noted that he had 
been seen initially at the doctor's office in December 1994 
with a history of an on-the-job injury sustained in May 1994, 
when a wooden porch collapsed underneath him and threw him 
backwards.  He had had an immediate onset of mid back pain, 
which had gradually progressed.

In April 1998 a response to the RO's request for medical 
evidence was received from Saint Anthony's Hospital.  The 
reply indicated that no records were available for hospital 
treatment for the veteran from January 1, 1997 to March 25, 
1998.  A similar response was received from R. Albracht, 
D.C., in April 1998.  

VA outpatient treatment records of October 1997 show the 
veteran was seen for follow-up of low back pain with numbness 
of the feet and pain in both hips.  The diagnosis was low 
back pain with possible radiculopathy.  X-rays of the lumbar 
spine taken in October 1997 show a lumbarized S1, mild 
degenerative spondylosis with narrowed L4-5 disc, and first 
degree retrolisthesis at L5.

In November 1997 the veteran was seen at a VA outpatient 
clinic with complaints of lumbar pain that radiated to the 
left leg with numbness in the lower left leg from the knee 
down.  He reported that he had had a lumbar laminectomy two 
years earlier, in October 1995, and that a few weeks ago, 
when he was lifting, he had "felt something give."  The 
diagnosis was low back pain.

A VA orthopedic clinic record of January 1998 shows that the 
veteran was seen for low back pain, which he had had since 
November 1997 after lifting a heavy object.  It was noted 
that he had had a fall in May 1995 and experienced pain in 
the back, which radiated to both lower extremities and that 
he had undergone bilateral diskectomies at L4-L5 and L5-S1.  
After reviewing X-rays the current impression was chronic 
facet osteoarthritic changes more on the left side at L5-S1 
and L4-5 than on the right side.  

In June 1998, the RO received a copy of a letter dated in 
December 1983 from Dr.  Albracht, which indicates that the 
veteran was seen in his office in 1971 regarding a complaint 
involving the lumbar musculature and extreme low lumbar 
spine.  At that time the veteran was employed as a police 
officer and his squad car duties had seemed to aggravate his 
back.  The veteran's history was noted to reveal that he had 
lumbar pain episodically following an injury to his back 
while he was in the service in South Vietnam.  Dr. Albracht 
felt that because of the veteran's haste in getting out of a 
very bad situation [Vietnam] and getting home, his injury was 
probably unreported and consequently undocumented.  He noted 
that the veteran's medical records from the early 1970s were 
unavailable because of the "time spread" and that it was 
his understanding that the veteran continued to be treated 
through the end of the 1970s and in 1980.  The veteran had 
returned to Dr. Albracht in 1983 and was treated from March 
to May 1983 with little or no clinical change in his 
condition.  Dr. Albracht noted further that because of the 
continued and documented lumbar complaints and because of the 
unusual nature of the veteran's release from active duty he 
felt that the veteran had a service-related difficulty and 
disability.  (The veteran's DD Form 214 indicates that he 
completed his Vietnam tour more than 90 days before his 
expiration of active obligated service.)  

A VA examination of the spine was conducted in December 2000.  
The examiner indicated that the claims filed had been 
reviewed.  It was noted that the veteran had visited the VA 
Amarillo facility in November 1969, within one month of his 
discharge from the United States Navy, and at that time, he 
complained of low back pain.  The veteran reported that he 
had constant lumbar pain, which was mostly centralized, but 
did radiate intermittently into either the right or left 
buttock on a somewhat random basis.  He had pain that ranged 
from one to nine --to ten.  He stated that while he was able 
to lift up to fifty pounds, his back was "hypersensitive" 
in that he could experience an aggravation by doing something 
as simple as flexing to retrieve a dropped piece of paper.  
He reported moderate stiffness in his lumbar spine and 
fatigability and lack of endurance.  The diagnoses were 
chronic lumbosacral pain, no fracture, narrowed interspaces 
of L4-5, reverse spondylolisthesis of L4-5 and degenerative 
joint disease.  It was noted that the veteran's back disorder 
was presumed service-connected by the date of the first 
treatment.  

The veteran appeared at a videoconference hearing in lieu of 
an in-person travel board hearing in March 2002.  At that 
time he proffered testimony consistent with his contentions 
noted above.  

In a March 2002 letter C. Rimmer, M.D., F.A.C.S., the 
physician who performed surgery on the veteran's back in 
1995, responded to the veteran's inquiries regarding his back 
disorder.  Dr. Rimmer indicated that even with today's modern 
technology it had taken several examinations before the two 
herniated discs in the veteran's back were discovered.  In 
Dr. Rimmer's opinion, the herniated discs would not have 
necessarily shown up on x-ray taken in 1969 because ruptured 
discs are soft tissues, and soft tissues generally do not 
show up on plain x-rays.  He further opined that it would 
have been very difficult for the veteran's back disorder to 
have gone undiagnosed for as long as thirty years because 
there would have been some complaints of pain.  However such 
a back disorder could have been difficult to diagnose because 
"sometimes our studies may not show the pathology as well as 
it might be appreciated on other studies in the future."

Criteria

The Board initially notes that 38 C.F.R. § 3.156 was recently 
amended, and that the standard for finding new and material 
evidence has changed as a result.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, this change in the law is not 
applicable in this case because the appellant's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2001).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (2001).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the test 
(that the evidence must be reasonably likely to change the 
outcome of the decision) in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed unless inherently false or untrue, or 
patently incredible.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1994)  See also Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations also 
provide guidelines regarding VA's duties to notify claimants 
of necessary information or evidence and to assist claimants 
in obtaining evidence.  These new regulations, which in 
pertinent part are effective as of the date of enactment of 
the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide a claimant who files a substantially complete 
application for VA benefits.  

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C. § 5103A (West Supp. 2001)).

In the case at hand, the Board finds that adequate assistance 
has been provided to the veteran with respect to his claim.  
He has been provided with notice of the type of evidence 
needed to reopen his claim and of the laws and regulations 
pertaining to reopening a previously and finally denied 
claim.  Thus, the duty to notify has been satisfied.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist in this case has also been satisfied.  The 
veteran has not alluded to any additional available records 
or other information that has not already been obtained and 
which would be pertinent to the reopening his claim.  
Therefore, the Board finds that all facts that are relevant 
to the aforementioned issue have been properly developed, and 
that no further action is required in order to comply with 
VA's duty to assist under both the VCAA and the new 
regulations.  38 U.S.C.A. § 5103A (West Supp. 2001).  Thus, 
the Board may proceed to decide this matter without 
prejudicing the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The Board has reviewed the evidence submitted since the July 
1984 Board decision and has determined that there is new and 
material evidence sufficient for reopening the claim.  In 
particular the VA examiner in 2000 noted the veteran's back 
disorder was "Presumed service connected by date of first 
treatment."  Dr. Albracht, who treated the veteran for a 
back disorder in 1983, felt that because of the unusual 
nature of the veteran's release from active duty he had a 
service-related difficulty and disability.  Dr. Rimmer noted 
that thirty years ago, the veteran's back disorder could have 
been difficulty to diagnose.  

The above evidence is new because it was not of record at the 
time of the Board's denial in July 1984.  It bears directly 
and substantially upon the probative issue at hand, which is 
whether the veteran's current back disorder is related to 
service, and it is neither cumulative nor redundant and which 
by itself or in connection with evidence previously assembled 
is so significant it must be considered in order to fairly 
decide the merits of the claim.  See Hodge, supra.

As new and material evidence has been submitted the veteran's 
claim of entitlement to service connection for a back 
disorder is reopened. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and the appeal is allowed to that extent.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

